Title: To James Madison from John Graham, [ca. 27 October 1812]
From: Graham, John
To: Madison, James


        
          [ca. 27 October 1812]
        
        Mr Baker called this morng and left the enclosed memo. His intention is to send off his Messenger this Eveng unless Mr Monroe should wish to write in which case he will detain him until tomorrow. I doubt from what he says whether the British vessels now in our Ports will consider themselves

as under any obligation to refrain from capturing our vessels after they get to Sea. Mr B intimates that he has no authority to give them Instructions to that effect. Most Respectfully
        
          J Graham
        
      